 
 
IV 
112th CONGRESS 
1st Session 
H. CON. RES. 22 
IN THE HOUSE OF REPRESENTATIVES 
 
February 28, 2011 
Mr. Poe of Texas submitted the following concurrent resolution; which was referred to the Committee on House Administration 
 
CONCURRENT RESOLUTION 
Authorizing the use of the rotunda of the Capitol to honor the last surviving United States veteran of the First World War upon his death. 
 
 
Whereas the veterans of the First World War fought bravely and made heroic sacrifices for the Allied Forces; 
Whereas the veterans of the First World War suffered the terrors of both trench warfare and the chemical battlefield; 
Whereas the veterans of the First World War suffered the scourge of the Spanish influenza pandemic; 
Whereas past resolutions have sought authorization for veterans, representative of specific wars, to lie in honor in the rotunda of the Capitol; 
Whereas it is the desire of all veterans to honor both those who serve and those who have served in time of war and peace; 
Whereas it is the Nation's collective desire to express its gratitude for the sacrifice and service of all First World War veterans; and 
Whereas Frank Woodruff Buckles, born February 1, 1901, in Bethany, Missouri, and died February 27, 2011, on his farm in Charles Town, West Virginia, at age 110, was believed to be the last surviving United States veteran of the First World War: Now, therefore, be it  
 
1.Honoring last surviving United States veteran of First World War 
(a)Use of rotundaIn recognition of the historic contributions of United States veterans who served in the First World War, the last surviving United States veteran of the First World War shall be permitted to lie in honor in the rotunda of the Capitol upon his death, so that the citizens of the United States may pay their last respects to these great Americans. 
(b)ImplementationThe Architect of the Capitol, under the direction and supervision of the President pro tempore of the Senate and the Speaker of the House of Representatives, shall take the necessary steps to implement subsection (a). 
 
